     Case
      Case1:19-cv-03190-LGS
           1:19-cv-03190-LGS Document
                              Document33-1
                                       34 Filed
                                           Filed06/12/19     USDC
                                                 06/11/19 Page
                                                           Page11ofof1SDNY
                                                                      1
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
                  IN THE UNITED STATES DISTRICT COURT        DATE FILED: 6/12/2019
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


DAVID SEAMAN                                   )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )             Case No. 1:19-cv-03190-LGS
                                               )
                                               )           SO ORDERED.
IAC/INTERACTIVECORP, INC.                      )           Dated: June 12, 2019
      et al                                    )                  New York, New York
                                               )
       Defendants.                             )
                                               )


                           NOTICE OF DISMISSAL
       Plaintiff, David Seaman, by counsel, pursuant to Rule 41(a)(1)(A)(i) of the

Federal Rules of Civil Procedure, hereby files Notice of Dismissal of this action against

defendants, IAC/Interactivecorp, Inc. and The Daily Beast Company, LLC.


DATED:         June 11, 2019


                               DAVID SEAMAN


                               By:     /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for Plaintiff, David Seaman*


*       This Notice of Dismissal is filed by Plaintiff’s Virginia counsel at Plaintiff’s
direction and with Plaintiff’s authority

                                              1
